Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jesse Bucholtz on 7/29.
The application has been amended as follows: 


1.  (Currently Amended) A communication apparatus comprising:
    at least one processor configured to 
control the communication apparatus to operate in a state that the communication apparatus simultaneously maintains a first connection with a first terminal apparatus by using a first communication method and a second connection with a second terminal apparatus by using a second communication method having a higher communication speed than that of the first communication method;



control the communication apparatus to operate, based on that a predetermined command is received through the second connection, in a first exclusive state in which the communication apparatus does not receive the connection information through the first connection or a second exclusive state in which the communication apparatus is not connected to the external device corresponding to the connection information  received through the first connection,
	wherein the first connection is maintained after the connection between the communication apparatus and the external device corresponding to the connection information received through the second connection is established based on that the connection information is received through the second connection in a state in which the first connection and the second connection are simultaneously maintained.

	2.  (Currently Amended) The communication apparatus according to Claim 1,
wherein the at least one processor configures the communication apparatus 
		a first state in which neither of the first connection nor the second connection can be established, or
		a second state in which the first connection and the second connection can be established, and
	wherein the at least one processor configures communication apparatus 

	3.  (Original) The communication apparatus according to Claim 2,
	wherein the predetermined user operation is a press on a predetermined button that is displayed on a display unit by the communication apparatus.

	4.  (Currently Amended) The communication apparatus according to Claim 1,
	wherein the at least one processor further configures the communication apparatus

	5.  (Currently Amended) The communication apparatus according to Claim 4,
	wherein the at least one processor further configures the communication apparatus

	6.  (Original) The communication apparatus according to Claim 1,
	wherein the connection between the communication apparatus and the external device corresponding to the connection information is connection by the second communication method.

	7. (Previously Presented) The communication apparatus according to Claim 1,
	wherein the second connection is disconnected in a case that the connection between the communication apparatus and the external device corresponding to the connection information received through the second connection is established based on that the connection information is received through the second connection.

	8.  (Previously Presented) The communication apparatus according to Claim 1,
	wherein the first connection is maintained after connection between the communication apparatus and the external device corresponding to the connection information received through the first connection is established based on that the connection information is received through the first connection.

	9.  (Currently Amended) The communication apparatus according to Claim 1, wherein the at least one processor further configures the communication apparatus 


	10.  (Currently Amended) The communication apparatus according to Claim 1, wherein the at least one processor further configures 
the external device corresponding to the connection information received through the second connection based on that a specific command is received through the first connection.

	11.  (Currently Amended) The communication apparatus according to Claim 1, wherein the at least one processor further configures the communication apparatus 

	wherein the instruction is received from one of the first terminal apparatus or the second terminal apparatus, to which the communication apparatus is connected without the external device interposing therebetween.

	12.  (Original) The communication apparatus according to Claim 1,
	wherein the predetermined command is at least one of a command that represents start of a process of setting a destination to which the communication apparatus is connected and a command that includes the connection information.

	13.  (Original) The communication apparatus according to Claim 1,
	wherein the communication apparatus operates as a parent station that creates a network to establish the second connection.

	14.  (Original) The communication apparatus according to Claim 1,
	wherein the second connection is established with a predetermined access point of the communication apparatus.

	15.  (Currently Amended) The communication apparatus according to Claim 1, wherein the at least one processor further configures the communication apparatus to transmit

	16.  (Original) The communication apparatus according to Claim 1,
	wherein the first communication method is Bluetooth Low Energy.

	17.  (Original) The communication apparatus according to Claim 1,
	wherein the first communication method is Bluetooth Classic.

	18.  (Original) The communication apparatus according to Claim 1,
	wherein the second communication method is Wi-Fi.

	19.  (Currently Amended) The communication apparatus according to Claim 1, further comprising:
	A  printer that prints an image on a recording medium with a recording material.

	20. (Previously Presented) A control method for a communication apparatus that operates in a state that the communication apparatus simultaneously maintains a first connection with a first terminal apparatus by using a first communication method and a second connection with a second terminal apparatus by using a second communication method having a higher communication speed than that of the first communication method, the method comprising:
	receiving, through the first connection, connection information for connection with an external device external to the communication apparatus, the first terminal apparatus, and the second terminal apparatus;
	receiving, through the second connection, the connection information for connection with the external device;
	establishing, in a case that the connection information is received through the first connection, a connection between the communication apparatus and the external device corresponding to the connection information received through the first connection and of establishing, in a case that the connection information is received through the second connection, a connection between the communication apparatus and the external device corresponding to the connection information received through the second connection; and
	causing the communication apparatus to operate, based on that a predetermined command is received through the second connection in a first exclusive state in which the communication apparatus does not receive the connection information through the first connection or a second exclusive state in which the communication apparatus is not connected to the external device corresponding to the connection information received through the first connection,
	wherein the first connection is maintained after the connection between the communication apparatus and the external device corresponding to the connection information received through the second connection is established based on that the connection information is received through the second connection in a state in which the first connection and the second connection are simultaneously maintained.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 20 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: receiving, through the first connection, connection information for connection with an external device external to the communication apparatus, the first terminal apparatus, and the second terminal apparatus; receiving, through the second connection, the connection information for connection with the external device; establishing, when the connection information is received through the first connection, a connection between the communication apparatus and the external device corresponding to the connection information received through the first connection and of establishing, when the connection information is received through the second connection, a connection between the communication apparatus and the external device corresponding to the connection information that is received through the second connection; and controlling the communication apparatus to operate, based on that a predetermined command is received through the second connection in a first exclusive State in which the communication apparatus does not receive the connection information through the first connection or a second exclusive state in which the communication apparatus is not connected to the external device corresponding to the connection information that is received through the first connection, wherein the first connection is maintained after the connection between the communication apparatus and the external device corresponding to the connection information that is received through the second connection is established based on that the connection information is received through the second connection in a state in which the first connection and the second connection are simultaneously maintained, as substantially recited in independent claims 1 and 20. These limitations in combination with the remaining limitations of claims 1 and 20, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Suumaki (US 9,288,228) shows a method comprising the steps of participating, by a first device, in a wireless network managed by at least one of an access point device or a group owner device; and exchanging, by the first device, information with a second device over a wireless out-of-band short-range carrier, the exchanged information comprising in-band communication connection parameters for enabling the second device to join the wireless network and authentication information recognizable by the at least one of an access point device or a group owner device managing the wireless network.. However, Suumaki fails to disclose or render obvious the above underlined limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411